Citation Nr: 0123579	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1995.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for a rating 
in excess of 10 percent for glaucoma. 


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The veteran's service-connected glaucoma is not 
manifested by a reduction in his visual field and his 
corrected visual acuity is 20/20, bilaterally.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.75, 
4.83a, 4.84a, Diagnostic Code 6013 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified as amended to 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)), became law.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In the instant case, the Board finds that VA's duties under 
the VCAA and its implementing regulations have been 
fulfilled.  Here, the RO accorded the veteran an examination 
in relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  The RO also advised the veteran of the evidence 
necessary to substantiate his claim by the June 2001 
Statement of the Case, including the applicable criteria for 
a higher disability rating.  Further, the veteran has not 
identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the amended regulatory provisions of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required.

The veteran sought service connection for glaucoma in 
February 1995, shortly following his separation from active 
service.  Service medical records showed that he first 
developed this disease during active service, and a March 
1995 VA ophthalmologic examination showed the presence of 
glaucoma.  The RO granted service connection for glaucoma in 
a July 1995 rating decision, and assigned a 10 percent 
rating, which has remained in effect ever since.

As noted above, the veteran was provided a VA ophthalmologic 
examination in October 2000.  The examiner noted that the 
veteran had a 10-year history of glaucoma, and that he was 
using levobunolol and alphagan in both eyes.  Corrected 
visual acuity was 20/20-minus 1 in the right eye and 20/20-
minus 2 which pinholed to 20/20-minus 1 in the left eye.  
Extraocular movements and visual fields were full to three 
step confrontation in both eyes.  Macula and vessels were 
within normal limits.  The examiner recommended follow-up 
treatment.

Other VA treatment records show substantially the same level 
of disability as that discussed in the October 2000 VA 
examination report; an exhaustive discussion here would be 
cumulative.  However, the Board does note that a July 1999 
entry into treatment records noted that the veteran's 
glaucoma was well-controlled, and an August 2000 entry noted 
that both extraocular movement and visual fields were full.

The veteran stated in his VA Form 9 received in July 2001 
that the current 10 percent evaluation does not encompass his 
symptomatology.  He stated that he had difficulty seeing at 
night, and sometimes during the day.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

Diagnostic Code 6013 evaluates primary glaucoma.  A 10 
percent evaluation is the lowest evaluation assigned for this 
disability, and that code also provides that further 
evaluation is to be made based upon impairment of visual 
acuity or loss of field of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6013.  As noted above, the veteran's field of 
vision has consistently been characterized as full by both a 
VA treatment provider and a VA examiner, and thus an 
evaluation in excess of 10 percent is not available under 
that criteria.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (2001).

Diagnostic Code 4.84a, Table V, rates impairment of central 
visual acuity.  The current 10 percent evaluation is 
warranted when vision is 20/40 in one eye and 20/50, 20/70 or 
20/100 in the other eye, or when vision is 20/50 bilaterally.  
A 20 percent evaluation is warranted when vision is 20/50 in 
one eye and 20/70 or 20/100 in the other.  Alternatively, a 
20 percent evaluation is warranted when vision is 20/40 in 
one eye and 20/200 or 15/200 in the other eye.  Further 
reductions in visual acuity would warrant a higher 
evaluation, up to a 100 percent schedular evaluation.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
current 10 percent evaluation.  In this regard, the veteran's 
visual acuity has been noted to be 20/20 bilaterally at the 
time of his VA examination, with corrective lenses.  This 
visual acuity does not rise to the level required for a 20 
percent evaluation as envisioned by the VA Rating Schedule.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable and the claim 
for a rating in excess of 10 percent for glaucoma must be 
denied.  38 C.F.R. § 3.102 (2001).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his glaucoma has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  The rating 
schedule contemplates a full range of evaluations, including 
a 100 percent evaluation, and nothing in the claims file has 
shown that the rating schedule does not contemplate the 
veteran's symptoms.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for glaucoma is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

